Title: From Benjamin Franklin to Hall & Sellers, 13 September 1784
From: Franklin, Benjamin
To: Hall & Sellers


				
					Gentlemen,
					Passy, Sept. 13. 1784.
				
				The Bearer M. Prosper Mouret is recommended to me by Persons of Consideration here as a good Workman in the Printing Business and of honest Character. He goes to America with Views of living there by his Profession. If you can conveniently give him Employment in your Printing House, or put him in a way to obtain it in some other, you will oblige, Gentlemen, Your Wellwisher & most humble Servant
				
					B. Franklin
					Messrs. Hall & Sellers.
				
			